Title: To James Madison from William Rogers, 4 October 1810 (Abstract)
From: Rogers, William
To: Madison, James


4 October 1810, Philadelphia. Introduces the Reverend Dr. Thomas Baldwin, currently chaplain to the Massachusetts House of Representatives. Baldwin wishes an interview with JM, and Rogers has “taken the liberty from my personal knowledge of the President & the general Satisfaction which his administration affords, to recommend Dr. & Miss Baldwin to your and Mrs. Madison’s affectionate attention.”
